Citation Nr: 0335875	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from December 1941 to June 
1964.  He died on January [redacted], 2001.  The appellant is his 
widow.

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied service connection for the 
cause of the veteran's death.

The appellant filed a notice of disagreement in January 2002, 
in which she asserted that the veteran's acute myelogenous 
leukemia (AML) was causally related to exposure to ionizing 
radiation during military service.  After issuance of a 
statement of the case in March 2002, the appellant filed a 
substantive appeal in May 2002, reiterating her assertions.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In her May 2002 appeal and attached statements of record, the 
appellant argues that the veteran's treating physician and 
hematologist opined that his AML was typical of and 
consistent with the damage that shows up many years after 
exposure to ionizing radiation.  She asserts that a leading 
oncologist consulted on the veteran's case, and suggested 
ionizing radiation as a cause of the disease.  The appellant 
also cited the 1994 Rockefeller Report for the proposition 
that service members' exposures to ionizing radiation were 
often omitted from military records, and asserted that the 
veteran worked with nuclear weapons, and had been exposed for 
nine years on the job to unsafe levels of ionizing radiation, 
as well as during his military training.

At the time of the veteran's death, service connection was in 
effect for residuals, low back condition; bilateral renal 
calculi; essential hypertension; and residuals, 
hemorrhoidectomy, for a combined rating of 30 percent from 
May 1972.  The evidence shows that the veteran died of AML, 
first demonstrated more than 30 years after service.  The 
evidence does not show that the veteran had AML in service, 
or for many years after separation.  Thus the question is 
whether the veteran's AML may be linked to an incident of 
service.  

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is medical 
evidence linking it to such incident. Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994). In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) will be presumed 
to have been incurred in active service if the veteran 
participated in a "radiation risk activity" such as onsite 
participation in an atmospheric nuclear test. 38 C.F.R. § 
3.309(d)(3)(ii); and 67 Fed. Reg. 3612-3616 (Jan. 25, 2002).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, and it is contended that the disease 
results from exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses. 38 C.F.R. § 3.311(a)(1) (2003).  The 
term "radiogenic disease" means a disease that may be induced 
by ionizing radiation and includes all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia. 38 C.F.R. § 
3.311(b)(2)(i).

In this case, the veteran's service medical and personnel 
records do not reflect participation in a "radiation risk 
activity" as defined at 38 C.F.R. § 3.309(d)(3)(ii).  
Accordingly, the presumption of service connection afforded 
by that regulation is not available, based on the current 
record.  However, the appellant is not precluded from 
establishing service connection under 38 C.F.R.§ 3.311, or by 
proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The question therefore becomes 
whether the record contains sufficient evidence to establish 
that the veteran's AML is causally related to any asserted 
in-service exposure to ionizing radiation.

Other than her assertions, the appellant has provided no 
medical evidence in support of her assertions.  The veteran's 
private medical records are not in the record.  The veteran's 
Form DD-1141, Record of Exposure to Ionizing Radiation, 
obtained by the RO, is absent any notation of in service 
exposure to ionizing radiation.  However, the service 
personnel records obtained by the RO show that the veteran's 
assignments included pilot, aircraft maintenance, and 
munitions services.  His specialties included nuclear weapons 
officer, armament staff officer, and aerospace munitions 
officer.  Hence, further development would seem appropriate 
before appellate action is taken in this matter.

Additionally, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326) (2003). Except as specifically noted, the 
new regulations are effective November 9, 2000.

In November 2002, the RO sent the appellant a letter in which 
it attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  This letter advised the appellant that she was to 
send the requested information and evidence within 60 days of 
the date of the letter.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

In view of the foregoing, the RO will be given another 
opportunity to comply with the notification and duty to 
assist provisions of the VCAA.  In light of the fact that 
remand for additional evidentiary development is required, 
the RO should also take corrective action relevant to the 
time limits for submitting evidence, as provided to the 
appellant under the VCAA.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
all requirements of the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi , 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.  

2.  Consistent with the provisions of 
38 C.F.R. § 3.311(a)(2)(iii), the RO 
should forward the veteran's claim file 
to the Under Secretary for Health for a 
dose estimate and, if appropriate, to the 
Under Secretary for Benefits for further 
consideration under 38 C.F.R. § 3.311(c), 
taking into consideration the appellant's 
assertions of the veteran's exposure to 
radiation, and the veteran's military 
occupation specialties.

3.  After review of the claim, if the 
benefit sought on appeal is not granted, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




